Title: To George Washington from Major Henry Lee, Jr., 21 April 1780
From: Lee, Henry Jr.
To: Washington, George


          
            sir,
            Burlington [N.J.] April 21st 80
          
          I had the honor to receive your Excellencys orders concerning the arrest of Lt Carns in consequence of a complaint lodged by Mr Samuel Allison of this town.
          
          I waited on Mr Allison & informed him of my readiness to execute your orders.
          He gave me for answer, That he was perfectly satisfied, & wished the matter to be dropped.
          This decision of the complainant arose not from his humanity or whiggism, but from a conviction of inconveniences which a full enquiry would involve him into.
          It is official in me to acquaint your Excellency, & a piece of justice due Lt Carns, that his conduct on this occasion was warrantable by the previous circumstances which produced it, & that Mr Carns with chearfulness would meet his accuser before a civil or military tribunal.
          I have the honor to be sir, with the most perfect respect your Excellency most ob. h: servt
          
            Henry Lee Junr
          
          
            We are still waiting for the necessary suppys from Philada.
            The moment they arrive, (which I hope will be on sunday next,) the corps will march.
            
              H:L.
            
          
        